 192DECISIONS OF NATIONALLABOR RELATIONS BOARDCurtisManufacturingCo., Inc.andAmalgamatedClothingWorkers of America, AFL-CIO. Case12-CA-4259March 22, 1971DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn May 22, 1970, Trial Examiner Samuel Rossissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thattheRespondent,CurtisManufacturing Co., Inc.,Orlando, Florida, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's Recommended Order.21In agreeing with the Trial Examiner that Respondent violated Section8(a)(l) of the Act by threatening employees with economic reprisals if theypersisted in claiming waiting-timepay,we do not rely on those instances,described in the Trial Examiner's Decision, in which Respondent toldemployees to stop claiming waiting-time pay becausetheywould not bepaid for it and that Respondent was not required to pay for waiting time2 In footnote 49 of the Trial Examiner's Decision, substitute "20" for"10" daysTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESAMUEL Ross, Trial Examiner: Upon a charge filed June17, 1968, and amended on June 26 and July 1, 1968, byAmalgamated Clothing Workers of America, AFL-CIO(herein called the Union), the General Counsel of theNational Labor Relations Board issued a complaint onOctober 21, 1968, amended on November 10, 1969, whichalleges that CurtisManufacturing Co., Inc. (herein calledthe Respondent or the Company), had engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1), (3), and (5) and Section 2(6) and (7) of theAct.The Respondent filed an answer to the amendedcomplaint which denies the substantive allegations of thecomplaint, sets forth several affirmative defenses, anddenies the commission of unfair labor practices.Pursuant to due notice, a hearing in this case wasconducted before me at Orlando, Florida, on December 16,17,and 18, 1969. Upon the entire record, and myobservation of the witnesses and their demeanor, and afterdue consideration of the brief filed by the Respondent, Imake the following:FINDINGS OF FACTI.COMMERCETheRespondent is a Florida corporation whoseprincipal place of business is located in Orlando, Florida,where it is engaged in the manufacture of men's trousers.TheRespondent admittedly purchases and annuallyreceives goods and materials valued at in excess of $50,000directly from places outside the State of Florida. TheRespondent concedes, and I find on the above admittedfacts, that it is engaged in commerce and in operationsaffecting commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is, and at all times material herein has been, alabor organization within the meaning of Section 2(5) of theAct.III.THEUNFAIR LABOR PRACTICESA.The IssuesThe principalissues inthis case are:(a)Whether or not the Respondent restrained andcoerced its employees in the exercise of their rights undertheAct by the statements and conduct of its presidentwhich will be described hereinafter. To a great extent, theallegedly unlawfulstatementsand conduct are denied bytheRespondent's president. There is thus presented forresolution both the issue of credibility of witnesses, and alsowhether thestatementsand conduct, if made or engaged in,constitute restraint or coercion within themeaning ofSection 8(a)(1) of the Act.(b)One employee admittedly was fired by Respondent,and another allegedly was also fired. The Respondentcontends that the second employee quit. The complaintalleges that the Respondent's termination of these twoemployees was motivated by antiunion considerations. TheRespondent contends that it fired one employee for causeand that its conduct in respect to the second employee wasbased on a nondiscriminatory policy. There is thuspresented primarily the resolution of credibilityof witness-es.189 NLRB No. 38 CURTIS MANUFACTURING CO.193(c)The thirdissue presentedby thiscase iswhether theRespondent,in violationof Section 8(a)(5) of the Act,unilaterally changed theterms and conditionsof employ-mentof its employees by refusing to pay them "waitingtime" allegedly required by the terms of the contractbetween the Respondent and the Union.The Respondent also contends that the Board shoulddefer the exercise of its jurisdiction over the matters hereinvolved because of the pendency of arbitration proceed-ingsbetween the parties regarding these and other subjectmatters.B.BackgroundOn September 25, 1967, after a Board-conducted electionat which the Union received a majority of the valid votescast,theBoard certified the Union as the exclusivecollective-bargaining representative of the Respondent'semployees in the following appropriate unit:All employees employed by the Employer at its plantlocated at 625 Wilmer Avenue, Orlando, Florida;excluding all office clerical employees, guards andsupervisors as defined in the Act.'The Union's victory at the Board election was achievednotwithstanding vigorous opposition by Respondent whichincluded: Threats to employees of plant closure, discharge,layoffs and other reprisals to discourage union activities;inquiries seeking to determine the identity of the unionringleaders; creating the impression that the employees'union activities were under surveillance; and the dischargeof one employee because of her known or suspected unionactivities.In a prior case, the Board found that theRespondent by this conduct engaged in violations ofSection 8(a)(1) and (3) of the Act,2 and its Decision andOrder has been affirmed and enforced by the Court ofAppeals for the Fifth Circuit.3On December 4, 1967, after its certification as therepresentative of Respondent's employees, the Union andtheRespondent entered into a collective-bargainingcontract for a term of 3 years with the expiration date ofNovember 30, 1970.C.Alleged Interference,Restraint,and Coercion ofEmployeesAccording to the complaint, after the Respondentexecuted its collective-bargaining agreementwith theUnion, it continued during the first 4 months of 1968 toengage in numerous acts of interference, restraint, andcoercion of employees in violation of Section 8(a)(1) of theiCase l2-RC-28822Curtis Manufacturing Co, Inc,172 NLRB No 1123N L R B v Curtis Manufacturing Co, Inc,421 F 2d 1335 (C A 5)4Blake'sversion of this conversation was that when Heller reportedFields' smoking infraction, he replied that he "would take care of it" Blakedenied telling any employees that they "would have difficult workingconditions," or that "they would eventually be terminated because of unionactivities"Blake also denied that he told Heller that she "would bedischarged if she continued to process grievances " I do not creditBlake'stestimony or conclusionary denials above because I regardhim as anevasivewitnesswhose testimony occasionally was self-contradictory,lacked candor, and was tailored to what he regarded as in his best interestAct.These alleged violations will be considered anddetermined seriatim.a.Myra Heller was the Union's "chairlady" at theRespondent's plant. In January 1968, Heller and anotherthen employee, Billie Earwood, complained to Respon-dent's President Lawrence Blake that another employee,Louis Fields, was smoking in a working area contrary to theCompany's rules. According to the credited testimony ofHeller and Earwood, Blake told them to mind their ownbusiness, that it was his plant and he would run it to suithimself, and that "your stinking union can stay out of myaffairs." Blake also said to Heller that she "was the one thatcaused the [union] mess," that she "wanted the place runlike a prison and that is exactly what you are going to get,"and that if she left her machine "one more time, you will goout the door." 4Blake's statements to Heller and Earwood implied thatworking conditions in the plant would be more onerous(like a prison) because of the unionmess,and thus clearlywere coercive. Moreover, under the Respondent's contractwith the Union, Heller, as the union "chairlady," wasauthorized to take up "disputes" with Blake, and the threatto fire her if she carried on this function interfered with,restrained, and coerced employees in the exercise of theirrightsunder the Act. I therefore find that by thesestatements of Blake, the Respondent violated Section8(a)(1) of the Act.b.On February 7, 1968,5Respondent's employeeBerniceHobby was out sick for a day. When Hobbyreturned to work the next morning, her timecard was not inthe rack, and on inquiry, she was told by Respondent'soffice manager, Adrian Shore, that she would have to waitforMr. Blake to arrive because she did not have a doctor'scertificate for her previous day's absence.While Hobbywaited, she asked Union Chairlady Myra Heller to assisther, and when Blake came in, Hobby asked him for hertimecard.Blake replied that she needed a doctor'scertificate first.Heller asked why a doctor's certificate wasrequired of Hobby when it was not required of others, andshe also asked him when "he was going to live up to thecontract [with the Union]." Blake replied, "Don't holdyour damn breath until I do."6 Blake neverthelesspermittedHobby to go to work without producing adoctor's certificate for her absence.The complaint (par. 9(c)) characterizes Blake's statementto Heller as an announcement that "he would not honor theterms of the collective bargaining agreement," and it allegesthat the Respondent thereby restrained and coercedemployees within the meaning of Section 8(a)(1) of the Act.Ifindmerit in this allegation. Regardless of whetherRespondent's requirement that employees must furnish arather than accuracy Conversely, although Heller clearly wasantagonisticto Respondent, her testimony, notwithstanding her bias, was corroboratedinmost respects by other witnesses, like Earwood, whom I regard asreliable and credit5All dates hereinafter refer to 1968 unless otherwise noted6The findings above are based on the credited testimony of BerniceHobby,Myra Heller, Doris Smith, and Betty Roberson, all of whomtestified thatthey heardBlake make this statement Blake's only testimonyregarding this incident was a denial that he made the quoted statementattributed to him by the credited witnesses Since I regard Blake'stestimony as generally unreliable, I do not credit his denial 194DECISIONSOF NATIONALLABOR RELATIONS BOARDdoctor's certificate aftera 1-dayabsence for illness waseither reasonable or permissible under the contract withtheUnion,Blake's statement to Heller in the presence ofother employeesclearly implied that he did not intend toabide bythe contract'sterms,and thusconveyed toemployeesthe futilityof their representationby the Union,tended to underminethe Union's representative status, andthus interferedwith,restrained,and coerced employees inthe exercise of their rights guaranteedby the Act to be sorepresented.Accordingly, I find that by thatstatement,Respondent engaged in unfairlabor practices within themeaning of Section8(a)(1) of the Act.c.According to Myra Heller's credited testimony, onApril30, Blaketold her that he had been pushed around bythe Union for 6 months, and that "now I am going to dosome pushing." 7The complaint (par. 9(e)) allegesthat by this statement,the Respondent further violated Section 8(a)(1) of the Act.Blake'sstatementclearly implied that he intended toimpose stricter working conditions upon employees be-cause of theUnion, and I therefore regard it as furtherinterference,restraint,and coercion of employees violativeof Section 8(a)(1) of the Act.d.The contract between Respondent and the Unionprovides in article XIII, paragraph (D) that the Companywill granta leave of absence for a maximum of 7 days toone employee in each department to attend unionconventionsormeetings, provided that proper notice isgiven to the Company and that the persons designated toattend are not "performing the samejob."On April 18, at a meeting of the local Union, threeemployees were elected to attend a union conventionscheduled to be held on May 3 at Atlanta, Georgia. Thethree employees designated to attend the convention wereElizabeth Crews and Betty Roberson as delegates, andCatherine Smith as alternate According to the creditedtestimony of Eva Lafever,a businessagent of the Union, onthe following Monday, April 22, she notified Blake of theforegoing and he said "all right."s On April 30, LafevernotifiedBlakethatRoberson was unable to go and thatCatherine Smith, the alternate, would go in her place. Onthe afternoon of Thursday, May 2, Crews and Smith wentto Blake'soffice and told him that they were going to theunion convention in Atlanta the next day, and that theywould be back to work the following Monday. Blakereplied,"You had better be here in the morning." The twoemployees repeated that they would see Blake on Monday,and he admittedly responded that if they did, "they mightnot have a job on Monday." As a result, Crews and Smithapparently did not attend the union convention.The complaint (par. 9(g)) alleges that the Respondentviolated Section 8(a)(1) of the Act by "refusing to grant twoemployees time off to attend a union meeting andthreatening them with discharge if they attended saidBlake denied making this statement but I do not credit his denialsBlake denied receiving notice of the planned attendance of employeesat the convention until May 2, but I regard Lafever's testimony to thecontrary as more reliable9As previously noted (see In8, supra ),Blake also claimed that he didnot receive timely notice of the intention of the two employees to attendthe union convention10The Board's authority to interpret contracts in connection with itsmeeting."Blake's explanation for his refusal to grant theseemployees the requested leave of absence is that bothCrews and Smith "did thesameoperation," and thattherefore he was justified by the terms of the union contractin refusing to permit "two people in one unit or operation[to] leave the plant at the same time."9The issue of whether the Respondent violated Section8(a)(1) of the Act byBlake'sadmitted refusal to grantCrews and Smith a leave of absence to attend the unionconvention involves primarily the interpretation of thelaborcontractbetween the parties,10 and also themotivation for the refusal. For the reasons hereinafterstated, I find that the Respondent by this conductinterfered with, restrained, and coerced employees in theexercise of their rights guaranteed by Section 7 of the Act.Most (60) of the Respondent's 80 employees work in itssewing department. Crews was one of two "utility girls"employed by Respondent in that department. Her jobconsisted of performing any sewing or other work which theRespondent required, including seaming work. Smith, onthe other hand, performed only one operation in the sewingdepartment, that of side seaming, a job which also wasperformed by "several" other of Respondent's employees.iiThe work of Crews and Smith thus appears, at leastprimafacie,tohave been different. Blake'sonlytestimonyregarding the nature of the work performed by Crews andSmith was his conclusion that they "both did the sameoperation." I regard that conclusion as unworthy of anyprobative value and do not credit it, and I find that Crewsand Smith were not "two persons performing the same job"within the meaning of the contract.The leave which Crews and Smith requested involved anabsence from Respondent's plant for only 1 working day(Friday,May 3). Blake gave these two employees noexplanation or reason for his refusal to grand the requestedleave.He quite obviously resented and was and still isstrongly opposed to the representation of his employees bytheUnion. In the light of that union animus, and thebaseless reasons, asserted for the first time at the hearing,for the refusal to grant the requested leaves of absence, I ampersuaded and find that it was motivated solely by hostilityto the Union. I therefore conclude that it, and the threat todischarge Crews and Smith if they attended the convention,constituted unlawful restraint and coercion of employeeswithin the meaning of Section 8(a)(l) of the Act.D.The Respondent's Failure and Refusal to PayEmployees forWaiting TimeThe collective-bargaining contract between the Respon-dent and the Union which was executed on December 4,1967,contains the following provision regarding thepayment of waiting time to piecework employees.12(G) An employee paid on a piece rate basis who isrequired to wait for work due to machine breakdown ordetermination of whether or not an unfair labor practice was committedwas expressly upheld by the Supreme Court inN L R B v C & C PlywoodCorp,385 U S 42111Thefindings above are based on Crews' uncontroverted and creditedtestimony12See article IV, subpar (G), p 5, of Exh A attached to theRespondent's answer which is G C Exh 1(z) CURTIS MANUFACTURING CO.other causes beyond his control, shall be compensatedat the rate of his average hourly earnings, for all suchwaiting time in excess of a total of twenty minutes perday. Any employee who finds it necessary to wait forwork shall on each separate occasion, notify hisimmediate supervisor both at the beginning and the endof such waiting period. Payment for waiting time shallcover only such time as follows such notification. Theemployermay transfer such employee to anothermachine or job during such waiting, in which event theemployee shall be paid his actual piece rate earnings oraverage hourly earnings, whichever is greater.The piece rate employees of Respondent to whom thisprovision applies turn in daily production slips to the officeon the basis of which their earnings are computed. InJanuary and February 1968, seven of Respondent'spiecework employees turned in production slips on whichthey claimed compensation for waiting time under thecontract.13 According to the testimony of these employees,they complied with the notice provisions of the contractbefore claiming waiting time, but their production slipsclaiming pay for waiting time were returned to them byOfficeManager Adrian Shore,14 by Nell Cobia, thesupervisor of Respondent's sewing department,15 or byPresident Blake. In each instance, according to the creditedtestimony of the employees, they were told either by Shore,Cobia, or Blake to rewrite their production slip and omitthe claim for waiting time pay or they would "get no pay forit."Grimes was told by Blake, "Don't turn this paper [aproduction slip claiming waiting time pay] in again. Youare not getting paid for waiting time." Wilson was told byBlake that the waiting time provisions of the collective-13The seven who so testified were Pearl Cotton, Fay Grimes, AddieWilson, Nellie Rodgers, Doris Smith, Mary Griffin, and Irene Trail14 Shore is a part owner of Respondent and a brother-in-law of PresidentBlake15The Respondent'switnessNell Holmes is the same person whom theemployees referred to as Nell Cobia.16Blake admittedthat he returned production slips which claimedwaiting timepay to Wilson, Grimes, and Trail, and that he did not pay anyemployee forthe waitingtime theyclaimedHe denied, however, that hetold these or any other employee that they would not be paid for the workthey had performed if they persistedin their claim for waitingtime pay Inaddition,both Shore and Cobia denied that they had returned anyproduction slips withwaiting timeclaims to the employees, and deniedhaving any conversations with them regarding the subject of waiting time Ido not credit the denials of Blake, Shore, and Cobia for the followingreasonsBothBlake and Shore testifiedthat the productionslipswhichclaimedpay forwaiting time listed a series of small numbers of from one to notmore than five,and a totalShore alsotestified that hecould nottell fromthe numberswhether they referredto "minutes,dollars orwhat."However,one employee, Addie Wilson,kepta carbon copy of her production slipswhichclaimed waiting time(G C Exh.10(a) and(b)), and contrary to thetestimony of Shoreand Blake,the slips clearlydisclosed the specific timewhen each waitingperiod beganand ended,and thatthese periods vanedfrom a low of 4 minutes to a maximumof 25minutes.Moreover, contrary toShore's categorical denial that he returnedany of thewaitingslips to theclaimantemployees,his affidavit to the Board executed1-1/2 yearsearlier,stated,"Idon'trecallwhether I took any waiting time slipsback to theemployees who had handedthem in, although I mighthave " For thesereasons, as well as demeanor,Iregard Shore'sdenial and testimonygenerallyas unworthyof credenceCobia testified that she was present (in February) when Blake returnedTrail's production slip which claimed waiting time pay, and when BlakeinstructedTrail to rewrite it Later Cobia contradicted the foregoing bytestifying that she first learned that Trail "had requested waiting time pay"at a grievance meeting in March In addition, Cobia's testimony, that she195bargaining contract did not apply to him and that he didnot have to pay for waitingtime.Rodgers was told byBlake that if she did not rewrite her production slip andomit the waitingtime claim, she "would not be paid for theday." After one or two unsuccessful attempts by each ofthese seven employees to get paid for waiting time, with theresults described above, all of the Respondent's employeesdesisted from thereafter making claims for such pay.16The complaint in thiscase allegesthat the Respondentviolated Section 8(a)(1) of the Act by threatening theclaimants for waiting time pay with loss of pay for the workthey had performed if they persisted in being paid forwaiting time. As noted above, I have found contrary to thedenials of Blake, Shore, and Cobia that the threats weremade. Moreover,it isundisputed that as a result no furtherclaims for waiting time have been made since February1968.It is well settled that an employee who asserts a claimpursuant to a collective agreement is engaged in further-ance of the same concerted activities which resulted in themaking of the agreement.17 It is thus quite apparent thatwhether or not the employees' waiting time claims hadmerit, the claimants were engaged in a protected concertedactivity when they asserted their rights to waiting time payunder the contract. Accordingly, even assuming that theclaims which the employees asserted had no merit, theRespondent could have refused to honor them, but it hadno lawful right to threaten the employees with reprisal forengaging in the protected concerted activity of making theclaims. Is Accordingly, I conclude that by the threats foundabove, the Respondent interfered with, restrained, andhad not returned any production slips to employees, was contradicted byBlake who testified that he had given her "one of the slips and told her[Cobfa] to take it back to the girl and have her write it over, rewrite it" Inview of these and other contradictions in her testimony, as well asdemeanor, I regard Cobia's denial and testimony as generally unreliableAt the time these claims for waiting time pay were being made, Blakeadmittedly was under an erroneous impression that his only liability forwaiting time pay was for that which resulted from machine breakdownBlake also was then angry because many of the very same employees whowere claiming waiting time pay were frequenting the ladies room for asmoke See Resp.Exh 3 and 4 In this regard,Blake testified that one ofthe reasons he refused to pay waiting time was that the employees did notoffset against their claims the time they spent in "the bathroom and otherthings.This is time off also" All of the foregoing, and my appraisal ofBlake's conduct at the hearing,persuade me that he was an angry man whoresented the Union's intrusion into his plant, and that this provoked him toutter the threats attributed to him by the employees whom I creditInmaking these credibility determinations, I have given dueconsideration to the fact that the employees who testified for the GeneralCounsel participated in a strike against Respondent on May 7, and werenot thereafter reemployed by the Company.17George E Baumann, d/b/a Baumann Construction Co,181 NLRB No.80,A S Hubbs Contracting,163NLRB 292, 296, and cases cited inIn 5, see also dissenting opinionin IllinoisRuanTransport Co v N L R B,404 F 2d 274, 284-290 (C A 8)18At the hearing in this case,Blake and Cobia testified that the claimshad no merit,and there could not have been any waiting time because itwas then the Respondent's busy season, and because other employees who(under the bundle progression system in effect)relied for their work on theclaimants did not also claim waiting time I regard this testimony andargument as unworthy of reliance for the following reasons At the timewhen the claims for waiting time pay were asserted,Blake erroneouslybelieved that he had no liability for such pay unless it resulted frommachine breakdown.In this regard, it is significant that when Blake andCobia returned the production slips to the claimants, they did not tell theemployees that they regarded the claims as false, but only that they had no(Continued) 196DECISIONSOF NATIONALLABOR RELATIONS BOARDcoerced employees in the exercise of their rights under theAct, and thereby further violated Section 8(a)(1) of the Act.In respect to waiting time, the complaint also alleges thattheRespondent engaged in a refusal to bargain with theUnion within the meaning of Section 8(a)(5) of the Act, byunilaterally modifying the terms of the collective'agreementand refusing to pay employees for waiting time unlesscaused by machine breakdown. In respect to this allegationof the complaint, the Respondent contends: (1) that thecontract provision regarding waiting time is ambiguous; (2)thatunder the most favorable interpretation to theemployees, the Respondent was justified in refusing to paythe waiting time claims that were presented to it; and (3)that the Board should decline to exercise its admittedjurisdiction over this issue,19 and relegate the parties toarbitral determination which already has been ordered by aUnited States district court.20 I regard these contentions aswithout merit for the following reasons:The issue presented for determination is whether theRespondent violated Section 8(a)(5) of the Act byunilaterally changing the terms of the collective contract towhich it had agreed in respect to waiting time. Thelanguage of the provision is clear and unambiguous anddoes not require the expertise of an arbitrator forinterpretation. The contract clearly provided that piece rateworkers would be paid, not only for waiting time resultingfrom machine breakdown, but also that which resultedfrom "other causes" beyond the employee's control. Thecontract thus clearly encompassed payment for time lost byemployees waiting for work.Notwithstanding the unambiguous language of thewaiting time provision of the contract, and the Respon-dent's tardy admission that the Board has jurisdiction of theissue and authority to interpret the contract, the Companynevertheless now requests that the Board defer the exerciseof its jurisdiction and relegate the parties to arbitrationunder the contract. I believe that it would not effectuate thepurposes of the Act to do so.The waiting time issue is one of three which theRespondent seeks to have deferred to the arbitral processesof the contract. The other two issues sought to be sodeferred involve the alleged discharge of two employees forantiunion reasons in the spring of 1968. In respect to thewaiting time issue, the record discloses that it will be theRespondent's contention before the arbitrator that theliability for and would not pay waiting time, and that the employees wouldnot be paid for their work if they did not rewrite their production slips andomit waiting timeMoreover, the fact that the Respondent was then busy,and that the claimants earned more than their minimum hourly rate, doesnot negate the possibility that they had to wait for workas claimedFinally, the fact that other employees, who reliedon the claimantsfor workunder the progression system, did not also claim waiting time pay does notestablish that they did not have to wait for work.19The Respondent's answer(par. 5)asserted as an affirmative defensethat the Boardhad no jurisdiction "to determine the merits of the charges inthiscasebecause theyarose at a time when there was a collective-bargaining agreement to in existencebetween the partieswhich provided forarbitrationto be thesole remedyfor anyand all disputes." However, in itsbrief(pp 34-35), the Respondent now concedesthe Board's jurisdiction inthis caseand its authorityto interpretcollective-bargaining agreements inconnectionwitha determination of whether or not unfair labor practiceshave been committedgrievance over waiting time was not timely filed within the10-day limitation period of the contract. There, is thus, apossibility that themerits of the issue would not bereached. The issue of whether the two employees weredischarged for discriminatory antiunion reasons or not isone which is particularly within the Board's expertise. Allof these issues already have been fully litigated during the3-day hearingin this case,they are now 2 years old, andtheir determination should not be further delayed. Forthese reasons,Iregard the Respondent's contention thatthese issues should now be deferred to arbitration aswithout merit.Contrary to the clear language of the contract, Blake toldemployee Addie Wilson that the provision of the contractrelating to waiting time did not apply to him and that hedid not have to pay for waiting time; he told employeeTrail that the next time she turned in a production slip withwaiting time on it, she would not be paid for the workshown on the slip; he told Union Chairlady Myra Heller(in regard to Addie Wilson's claim) that the contract didnot call for waiting time and he would not pay for it; andhe told Union Representative Lafever at a grievancemeeting regarding the failure to pay waiting time that hewould pay only for waiting time which resulted frommachine breakdown. The iteration of these statements andthe refusal to pay any of the waiting time claims causedemployees to cease making further claims for such pay.These statements of Blake were not only a repudiation ofthe clear language of the collective agreement, but alsoconstituted a unilateralmodification of the contract'stermswithout bargaining with the Union.21 Blake'sconduct in this regard clearly constituted a refusal tobargain with the Union within the meaning of Section 8(d)and 8(a)(5) of the Act, and I so fmd.22E.TheDiscriminatory Dischargeof Jean WestJeanWest was hired by the Respondent on January 15,1968, to work in the pressing department. Her job was thatof "topper" which means that she pressed the tops of men'strousers.West credibly testified without contradiction thatwhen she was hired by Nell Cobia (Holmes), the supervisor20On an undisclosed date in 1968, the Union instituted an actionagainstRespondent in the United States district court to compel theCompany to arbitrate several unresolved grievances,including thegrievance over the failure to pay Addie Wilson and IreneTrailfor waitingtime claimed under the collective contract. On November 19, 1968, thecourt granted the Union'smotion for summary judgment in that case anddirected Respondent to proceed to arbitration.However, since that date,no arbitration has, in fact, taken place, apparently because of the Union'sprocrastination21Contraryto the Respondent's contention,Iregard the merit or lackof the individual employee's claims as immaterial to the issue of whetherBlake's statements constituted a unilateral repudiation and modification ofthe contract within the meaning of Section 8(d) of the Act22C & S Industries, Inc,158 NLRB 454;Century Papers, Inc,155NLRB 358 CURTIS MANUFACTURING CO.of the pressing department, she was told that she would beon probation for a period of 30 days.23 West was anexperienced presser and not a learner.24 On an undiscloseddate beforeWest's termination on February 20, 1968,President Blake gave Union Representative Lafever a list ofnew employees which had the dates January 15 and March15, 1968, alongsideWest's name, and Blake told Lafeverthat the latter date was when her probationary periodexpired.However,West was never informed that herprobation period had been extended.According toWest's credited testimony and that ofemployees Georgia Burks and Pearl Cotton, West receivedno complaints about her work, and to the contrary, she wascomplimented for her performance and speed by both hersupervisor Cobia and President Blake.25On February 19, 1968, dust before quitting time Westdelivered to PresidentBlake a uniondues check-offauthorization form which she had signed earlier.26 Thenext morning, Tuesday, February 20, when West came towork, her timecardwas missingfrom the rack. She askedOfficeManager Shore where her card was, and apparentlywas instructed to wait forBlake's arrival.While waiting,she telephoned Umon Representative Lafever, who thencame to the plant. When Blake arrived, he told West thather work was unsatisfactory and that shewas terminated.FollowingWest's termination,theUmon filed a griev-ance with the Respondent on February 23, protesting her"unjustdischarge"with "no advance warning," anddemandingreinstatementwith backpay and retention ofseniority. On March 26, during a meeting with the Union'srepresentatives at whichWest's discharge was discussed,Mr. Leonard Sydney, a New York representative of theUnion, accused Blake of discharging West because sheturned in a union dues check-off authorization card thenight before her dismissal, and because he regarded it "as apersonal affront when the people [employees] voted theunion into the shop." According to the uncontroverted andcredited testimony of Union Representative Lafever andUnion Chairlady Myra Heller who were present at thismeeting,Blake replied, "I will tell you one thing, I saw redwhen she [West] handed me that union card." 27The complaint alleges that West was discharged byRespondent because she engaged in union activities. TheRespondent contends that she was terminated because ofher unsatisfactory work, and also that it had a right to23The collective agreement between Respondent and the Union (articleV (B)) provides that all new employees, other than those "onlearner'spermits" are subject to a trial period of 30 days, and that thetrial periodfor learners is 60 days Theagreementfurther provides that Respondentmay extend the trial period for nonlearners for an additional 30 days"upon notice to the Union," that during the trial period the Respondent"may discharge a new employee," and that suchdischargeis not subject toeither the grievance or arbitration procedures of the contract24West's supervisor Cobia testified thatWest"was on a learner'spermit" when she was hired, and that the permit was in the Respondent'spossessionHowever, although the Respondent had ample time andopportunity, the permit was not produced, and no explanation was offeredfor the failure to do so Moreover, President Blake testified, contrary toCobia, thatWest was not a learner on permit I conclude from theforegoing that the Respondent had no learner's permit for West, thatCobia's testimony to this effect is unworthy of credence, and that West'stestimony to the contrary is reliable25West testified that she was separately told by both Cobia and Blakethat her work was good Burks, who also was a presser, testified that Cobiatold her that West "was a good worker, the best andfastestthey ever197dischargeWest for anyreason becauseshe was then aprobationary employee.Before considering the motivation for West's discharge, itisappropriateto first eliminatefrom consideration acontention of Respondent which clearlyis immaterial tothe issue which is presentedfor determinationand withoutmerit.West was fired by Respondent after working for it 35days.Considerable testimony was adduced by all theparties as to whether West, under the collective-bargainingagreement,was a learneror not alearner,whether shethereforewas subject to a 30- or 60-day probationaryperiod, and if the former, whether the period was extendedto 60 days by propernotice tothe Union. This testimony,although probably relevant to the question of whetherWest'sdischargewas subject to the grievance andarbitrationprovisionsof the contract, clearly has noapplicability to this proceeding in which the Respondent ischarged with terminating West's employmentin violationof Section 8(a)(3) and (1) of the Act. The proscriptioncontained in those sections are not limited to permanentemployees, but apply equally for the protection of allemployees, whether probationary, temporary, or otherwise.Under Section 8(a)(3) of the Act, the respondent couldlawfully dischargeWest, or any other employee, for anyreason with but one single exception. It could not do solawfully if the termination was motivated by support of theUnion.28 I therefore reject as devoid of merit the contentionof Respondent that it had a right to discharge West for anyreason because she then was a probationary employee.We come then to a consideration of whether West wasdischarged for her support of the Union as the complaintalleges,or becauseshe was anunsatisfactory employee whoperformed "sloppy work" as the Respondent contends.As previously noted, West and other employee witnessescredibly testified thatWest had been complimented on thespeed and excellence of her work by Nell Cobia, West'ssupervisor.Cobia, although a witness for Respondent,significantly failed to deny that she had so complimentedWest.Moreover, although Cobia, as West's immediatesupervisor, obviously was in the best position to know thequality of West's performance, she did not testify to anyshortcomings in West's work or behavior. The only witnesswho testified that West's work was other than satisfactorywas Blake. He testified that her work had been `sloppy' eversince she was hired, and that he retained her nevertheless,hired " Cotton, anotherpresser, testifiedthat Cobiasimilarly told her thatWest"was the best operator she had ever had in that particulardepartment" Cobia, althougha witness for Respondent, did notdeny anyof these statements attributedto her byWest,Burks, andCotton.Blake didnot specificallydeny tellingWest that her work wasgood,but he did soinferentially by testifyingthat her work throughout her employment periodwas "sloppy " However, as previouslynoted, I regard Blake's testimony asunreliable,and I donot credit him in this regard either,especially sinceCobia,West's immediate supervisor,did not corroborate Blake in thisregard26Florida being a right-to-work law state, the collective-bargainingagreement between Respondent and the Union contains no provisionrequiringmembership in the Union as a condition of employment.However, the Respondent did agree therein to checkoff union dues andinitiation fees for employees who signed a designated authorization formand personally delivered it to Respondent.27Although Blake testified extensively regarding West's discharge andhis asserted reasons therefor,he did notdenymaking this statement to MrSydney28NLRB v. T A McGahey,233 F 2d 406,413 (C A 5). 198DECISIONSOF NATIONALLABOR RELATIONS BOARDfirst,because he hoped she would improve through histeaching, and later, because he did not have a replacementfor her. As previously noted, I regard Blake's testimony asgenerally unworthy of credence, and I do not believe him inthisregard either.Blake admitted thatWest'sworkperformance on February 19 was no different from usual.His testimony also disclosed that no replacement for Westwas hired until 2 weeks after her termination. Thus, noplausible reason exists whyWest was fired on Tuesdaymorning in the middle of Respondent's work week whichends on Friday. Moreover, West was not even given thecourtesy of notice the night before that she need not reportto work the next day. All of the foregoing persuades me thatno credence can be given Blake's testimony about the poorquality of West's work, and that the decision to dischargeWest was arrived at suddenly, the day before at quittingtime, when West handed Blake her union dues check-offauthorization card. This quite obviously caused Blake, whoregarded the Union as a thorn in his side, "to see red," as helater conceded to the union representatives who soughtWest's reinstatement.Itherefore conclude that the Respondent dischargedWest because of her support of the Union, and that itthereby engaged in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.As previously noted, West's job was that of a presser ofmen's trousers, and specifically the top parts of the pants.After the March 26 grievance meeting between Blake andUnion Representative Sydney regarding West's discharge,Blake telephoned West, offered her a job as a seam buster,told her that she would have to start her probationaryperiod all over again, and that the offer was withoutbackpay.West rejected the offer and told Blake that shewanted "my backpay and my seniority and my own jobback."29 contends that in the light of this offer, West is notentitled to either a further offer of reinstatement orbackpay. I do not agree.As a discriminatee under the Act, West was entitled tothe usual Board order of reinstatement to her formerposition, without prejudice to her seniority and other rightsand privileges previously enjoyed, and to be made wholefor her loss of earnings resulting from the discrimination.The Respondent's offer to West of the job of seam busterwas to a job which West had never held and did not know.She was entitled to be returned to her former position, evenif that required firing the replacement Blake assertedly hadhired afterWest's termination. Since the offer was to adifferent job,whichmoreover,was not shown to besubstantially equivalent, and the offer required West towaive seniority rights and backpay to which she wasentitled, its rejection did not disqualify West from eligibilityfor the Board's usual remedial order, notwithstanding thatthe union representatives urged her to accept the Respon-dent's offer 3029The findings and quotes are based on West's credited testimony Seealso the Respondent's note on West's payroll record (Resp Ex 20) whichreads, "Called March 29th & offered Seam Busting Job-Refused-"3oIdeal Donut Shop,148 NLRB 236,Breitlmg Brothers Construction Co,153 NLRB 685, 695F.TheTerminationofMyra HellerMyra Heller was employed by the Respondent as a sobarmachine operator from August 1965 until April 30, 1968,when her employment was terminated under circumstancesdescribed hereinafter. She was an active union organizer inthe campaign which, despite the Company's vigorousopposition and coercion of employees,31 resulted in thecertificationof the Union as the representative ofRespondent's employees. Subsequently Heller was electedunion chairlady of Respondent's shop, and as such shediscussed and attempted to adjust employee grievanceswith President Blake. In January 1968, Blake told Heller tostop coming to him "with little problems" during the day,and to wait, either until the end of the day, or until UnionRepresentative Lafever made her weekly Monday visit tothe plant to discuss grievances. He also told Heller that ifshe left her machine "one more time, you will go out thedoor."In 1966 or 1967, Heller sustained an injury to hershoulder which required her to make regular visits every 2weeks to a doctor for medication in the form of aninjection. On April 25, 1968, Heller notified Supervisor NellCobia that she had an appointment to see her doctor for aninjection on the morning of Monday, April 29, gave Cobiathe doctor's appointment card, and Cobia marked theappointment on the office calendar.32 At 11 a.m. on April29,Heller went to the doctor's office and received aninjection which caused her to suffer from both nausea and asore arm and shoulder. Accordingly, Heller did not go tothe plant as she usually did after such injections, but insteadwent home, called Blake, advised him of the ill effectswhich she was experiencing, and that she would be back towork the following morning.The next morning when Heller reported for work, hertimecard was missing from the rack, and she asked OfficeManager Shore where it was. Shore in reply asked Hellerwhether she had a doctor's slip, and she responded, "No."Shore then said that Blake had left instructions that Hellerwas to wait for his arrival. Blake arrived at 8:05 a.m. andasked Heller whether she had a doctor's slip to show thatshe had been to the doctor's office the day before. Helleranswered "no,", and said that she had not previously beenrequired to have one after giving prior notice of a medicalappointment. Blake replied that it was immaterial thatHeller had given 3 days' notice of her doctor's appointment,and that unless she produced a doctor's slip to show thatshe had visited him, she would not be allowed to go towork. Blake also added, "I have replaced you anyway. Youwanted this stinking union. I have been pushed around forsix months and now I am going to do some pushing." Hellerthen sat down in the lunchroom to wait for a ride back toher home. At 10 a.m., during the employees' regularcoffeebreak time, Supervisor Cobia came to the lunchroomwith Heller's timecard and told Heller that Blake wouldpermit her to go to work spreading cloth on the cutting31See fn3, supra32The findings above are based on Heller's credited and uncontrovert-ed testimony Cobia, althougha witnessfor Respondent, did not deny ordispute the veracity of Heller's testimony in this regard CURTIS MANUFACTURING CO.199table if Heller would call the doctor to verify that she hadbeen in his office the day previous 33 Heller replied that herarm was too sore to spread cloth, that Blake could call thedoctor if he wanted to, but that she had turned in a doctor'sappointment card which was all that was required. Cobiathen called Blake and he came to the lunchroom andrepeated to Heller that he "was tired of this damn [union]mess" and was "going to start pushing," and that he did notcare how her arm hurt. Heller answered that she had a bandaid on her arm to show that she had received an injection.Blake replied that as far as he was concerned, she "couldhave one on her . . . [posterior]." Finally, Blake told Cobia,"Don't give her [Heller] the damn [time] card. She isthrough."34 Later that same day, Respondent sent a lettersigned by Blake to Heller stating,inter alia,as follows: 35You were absent again on Monday, April 29th. Yousaid, you went to the Doctor. Company rules state youmust bring a certificate from him stating you were there.You refused to get the certificate. You were told to goback to work and get the certificate later. You refusedwork and went home. This constitutes a quit. We arehereby terminating your employment as of today.On May 2, Heller through her sister, Union StewardIrene Trail, filed a grievance with Respondent which statedas follows: 36Request to be reinstated on my job with backpay andfull seniority rights because of my unjust discharge.The next day, Blake gave Trail the following notice: 37With reference to greivance (sic) from Myra Heller,have her in my office today May 3, 1968 at 4: P.M., inaccordance with article X.Heller came to the plant on May 3 as directed, she washanded a letter by Blake, and was told to read it and sign itinBlake's presence if she accepted the conditions forreinstatement contained therein.38 The letter stated asfollows:Orlando, FloridaMay 3, 1968Mrs. Myra HellerP.O.Box 1011Apopka, FloridaDear Mrs. Heller:Reference is made to the termination notice we sentto you after you refused to work on April 30, 1968.In view of your generally satisfactory past employ-ment record, the company will give you the option ofrevoking your quit, or resignation, if you report forwork on May 6, 1968. Your refusal to work on April 30will be accepted as a quit through May 4, and you willnot be paid for those days on which you did not work.In the future, you will give three days notice of alldoctors appointments, you will not be absent from work33As previously noted, Heller's regular job was that of sobar operatorHowever, she admittedly helped spread cloth and did other chores in thecutting room when work on the lobar machine was slow, or when the menwho generally did this work were busy and neededassistanceThe last timeHeller had spread cloth was about a month before April 3034The findings above are based on Heller's credited testimony To theextent that Blake's version of these conversations does not accord withHeller's, it is not creditedfor periods in excess of one day at a time withoutnotifying the company of the reason for your absenceand expected date of return, and you will give thecompany a statement from your physician when you areabsent on account of illness.This offer of reinstatement will be good until 8:30A.M.,May 6, 1968 and will be with seniority andcontinuity of employment without pay, however, fordays on which you did not work.Yours truly,LAWRENCE BLAKE,President,CURTIS MFG. CO., INC.I accept the terms of thisdiscipline and reinstatementMYRA HELLERHeller took the letter home for consideration, and afterconsulting with Union Representative Lafever, she com-posed and sent the following reply to Blake: 39Dear Mr. Blake:On May 2, 1968 you requested through my sister,Irene Trail, who is shop steward, that I come to youroffice on May 3, 1968 between 3:30 and 4:00 P. M. ThisI did.You handed me a written statement and told me toread it and if I accepted the conditions therein, I was tosign it, and that I had till 8:30 A.M. May 6, 1968 todecide.Also you said I would have to sign thisstatement in your presence if I accepted.Idid not quit or refuse to go to work April 30, 1968. Ihad complied to company rules and the Union contractby giving Nell Cobia, forelady, notice 3 days inadvance, of my doctors appointment, which she markedon the calendar in the office. Said appointment was forApril 29, 1968 and I gave notice on April 25, 1968 of myappointment.Ihave complied with the conditions set forth by theCompany and Union contract, therefore I cannotaccept your [sic ] conditions for reinstatement to my job,and the days lost without pay through no fault of myown.Yours truly,/s/Mrs.Myra HellerMrs.Myra HellerOn Monday, May 6, UnionRepresentativeLafever wentto the plant and discussed Heller'sdischarge with Blake.According to Lafever's credited testimony,Blakesaid, "She35Resp Exh 12.36G. C Exh 331GCExh938G C.Exh 5 Heller testified that this letter was received by her in themail, but she obviously was in error in this regard for her response thereto(G C Exh 6)clearly discloses that the letter was personally delivered toher byBlake as found above39GCExh6 200DECISIONS OF NATIONAL LABOR RELATIONS BOARD[Heller ] is out and she is going to stay out." Lafever askedBlake whether he would take Heller back and leave thequestion of her entitlement to backpay to be decided byarbitration. Blake again replied that he would not "take herback in his plant under any circumstances," even ifarbitration so decided. Lafever then gave Blake a noticerequesting arbitration of Myra Heller's discharge, whichstated,inter alia,that the Union would seek an award ofreinstatementand backpay.40The complaint (par. 11(b)) alleges that RespondentterminatedHeller's employment because of her unionactivities.The Respondent denies that it discharged Heller,and contends that she quit, but that in any event it had justcause for terminating her employment because of herrefusal to comply with the Respondent's allegedly nondis-criminatory rule or policy in respect to furnishing adoctor's certificate after a I-day absencefor illness.The termination of Heller (whether a quit or a discharge)clearly resulted from her failure on April 30 to produce adoctor's certificate after her absence on April 29, and herundisputed refusal to thereafter obtain one. The record inrespect to the nature of the Respondent's rule with whichHeller allegedly failed to comply by not producing adoctor's certificate was as follows:According to Blake, the Respondent, in order to controlabsenteeism, has always had a rule which is posted over theemployees' timeclock that an employee who is absent for Iday or more because of illness must bring to the plant onher return a certificate from the doctor certifying thenecessity for the absence from work. Significantly, theRespondent did not produce the written rule whichallegedly was posted over the time clock, and offered noexplanation for the failure to do so. There is nodocumentary evidence regarding the precise nature of theRespondent's rule on this subject, and the only testimony inthis regard was given by Blake, Shore, and Cobia, whom Iregard as unreliable in most respects. There was, moreover,no evidence as to the applicability of the rule in cases, ofwhich there are undoubtedly many, where employees areabsent forillnessand do not visit or consult with a doctor.It is, nevertheless, fairly apparent that the Respondent hassome rule on this subject, for the record includes a numberof doctor's certificates which were given the Respondent byemployees after a single day's absence for illness.41According to Office Manager Shore, the rule is enforcedas follows:When an employee is absent, he removes hertimecard from the rack, and upon her return, if a doctor'scertificate is presented, he returns the timecard to theemployee and permits her to return to work. Absent adoctor's certificate however, Shore requires the employee towait for the arrival of President Blake or Supervisor Cobia,and returns the timecard to the employee only if so desiredby either of them. Shore and Supervisor Cobia bothadmitted that in some cases, employees have beenpermitted to return to work notwithstanding that nodoctor's certificatewas brought to excuse the absence.40 Joint Exh 3 The next day, May 7, approximately 20 of theRespondent'semployeeswentout on strike to protestHeller's dischargeThe strikeand picketing continueduntilAugust12, 1968, when a firedestroyedRespondent'splantTheplant was subsequently rebuilt andoperations resumed inJanuary 1969, butmost of the sinkers were notreemployed by Respondent. The Unionfiled a charge on December 30,Significantly, there is no testimony that any employee,other than Heller, had been refused permission to return towork after an absence for illness because of the lack of adoctor's certificate. In this regard, Bernice Hobby crediblytestified that in February 1968, Blake permitted her toreturn to work after a 1-day absence for illness notwith-standing that she brought no doctor's certificate. Similarly,Heller credibly testified without contradiction that onJanuary 5, 1968, Office Manager Shore permitted her to goto work without a doctor's certificate after a 1-day absence,and merely told her to have her doctor mail it to her"becauseMr. Blake might want one." It is thus quiteapparent and I find that whatever the precise rule or policyof the Respondent on this subject, it had not been strictlyapplied or enforced by the Company.The Respondent knew that Heller was required to visitthe doctor periodically for injections. The Respondent alsoknew that she had an appointment with the doctor for herregular injection on April 29, because Heller had given herappointment card to Supervisor Cobia on April 25, and thelatter had marked the appointment on the office calendar.In addition, Heller admittedly had called Blake from herhome on April 29, and advised him that her injection hadcaused her to suffer nausea and a sore arm and shoulder,and that she would be back to work the following morning.Blake thus clearly knew that Heller's absence on April 29was for a legitimate medical reason. Under the circum-stances, Heller clearly had good reason to believe that shehad complied with the Respondent's rule on this subject,and that Blake's demand that she produce a doctor'scertificate was unreasonable.What then was the Respondent's motive for its disparatetreatment of Heller on April 30? Blake's refusal to let Hellergo to work on April 30 clearly was not based on the rulewhich was intended to control absenteeism, which admit-tedly was not uniformly enforced, and with which Hellerhad at the least substantially complied. It is obvious thatHeller did not "quit' 'her employment on April 30 at 8:05a.m. She had come to the plant that morning for thepurpose of going to work, but was not permitted to do so byRespondent. Since Blake then told Heller, "I have replacedyou anyway," it is manifest that it was Blake and not Hellerwho was terminating the employment relationship, and thatthe contention that she "quit" is devoid of merit.The real reason for Blake's termination of Heller at 8:05a.m. on April 30 is quite apparent from the record. Blakeclearly had a deeply rooted animus towards the Union, andHeller was the Union's shop chairlady with whom he wasespecially vexed because she processed grievances on theUnion's behalf. At the very moment that Blake refused topermit Heller to return to work by telling her that she hadbeen "replaced anyway," he disclosed the motivation forthis action by telling Heller that he had been "pushedaround" by the Union for 6 months, and that now he wasgoing to do some pushing. It is thus quite obvious and I findthatBlake'sdisparate treatment of Heller and her1968, alleging that the Respondent violated Section 8(axl) and(3)of theAct by refusing to reemploythe "unfairlaborpractice sinkers" (Case12-CA-4415),but onApril 4, 1969, the charge waswithdrawn with theapprovalof the Regional Director41See RespExh 2(a), 2(b), 9, and 11-1 through 11-40 CURTIS MANUFACTURING CO.201termination at 8:05 a.m. on April 30, was motivated by hisanimustowards the Union and Heller's activities on itsbehalf.Accordingly, I find that thereby the Respondentengaged in further unfair labor practices within themeaningof Section 8(a)(3) and (1) of the Act.In view of my finding above that Heller did not quit butwas unlawfully discharged by Respondent, there remainsfor determination only the question of whether her refusalto accept Respondent's two later reemployment offersrenders her now ineligible for the usual remedy ofreinstatement and reimbursement for lost earnings.As previously noted, the Respondent's first offer ofreemployment was made to Heller at about 10 a.m. onApril 30, when she was told by Supervisor Cobia that shecould go to work spreading cloth if she called her doctorand verified that she had been in his office the previous day.The Respondent's second offer to Heller of reemploymentwas contained in its letter dated May 3 (Exh. 5) which,interalia,required her to admit that she had quit or resigned onApril 30, and to waive her claim for backpay from April 30through May 4. For the reasons hereinafter stated, I regardneither of these proposals as valid offers which bar Heller'sright to reinstatement and reimbursement.1.The first offer of reemploymentHeller's regular job was that of sobar machine operatorand she helped spread cloth only when there wasinsufficient work on the sobar machine or when the menwho regularly spread cloth were too busy to do so andneeded assistance. Before her unlawful discharge at 8 a.m.on April 30, Heller had not spread cloth for a month. As anemployee who had been terminated in violation of Section8(a)(3) of the Act, Heller was entitled to reinstatement toher former position of sobar machine operator if work onthatmachine was available, even if that required thetransfer of a replacement that had been put on thatjob. Thejob of sobar machine operator clearly still existed on April30 at 10 a.m. for it was offered to Heller on May 3. Theburden of showing that there was no work for the sobarmachine at 10 a.m. was on Respondent.42 However, nosuch evidence was adduced. Thus, the Respondent's offerof reemployment at 10 a.m. on April 30 was not one to herformerjob to which Heller was entitled.Iam also persuaded that the offer to let Heller spreadcloth was not made in good faith. Thus, it was made withknowledge that Heller's sore arm and shoulder had beenthe reason for her absence the previous day 43 In addition,itwas conditioned on Heller verifying that she visited thedoctor on the day previous, notwithstanding that she hadgiven prior notice of the visit, the Respondent knew that shewent for injections every 2 weeks, and the Respondent didnot uniformly enforce its rule about doctor's certificates.All of the foregoing persuades me that this offer to Hellerof reemployment was not a valid offer to her former jobwhich clearly was then available; and that in any event, itwas made in bad faith with a view to its rejection.42Snow & Sons v NLRB,308 F2d 687, 695 (C A 9)43As previously noted, Blake told Heller that he did not care if she hada band aid on her derriere44 See casescited in in. 30,supra2.The May 3 offer of reemploymentAs previously noted, the Respondent's May 3 offer ofreemployment required Heller to sign and agree to itsterms, and thereby to admit that she had quit or resignedon April 30, and to waive her claim to backpay. Hellerrejected the offer for the very reason that she had not quit,that she had complied with the Respondent's rules, andthat she would not waive her backpay claim.Moreover, onMay 6,theRespondent refused the request of UnionRepresentative Lafever to permit Heller to go back to herjob, and to leave the backpayissue tobe resolved byarbitration.All of the foregoing persuade me that the Respondent'sMay 3 offer of reemployment to Heller was unlawfullyconditioned, and that its rejection by Heller did notdisqualifyher from eligibility for theBoard'susualreinstatement and backpay remedy.44THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forthin section III.above, occurring in connection with its operations of theRespondent set forth in section I, above, have a close,intimate and substantial relation to trade,traffic,andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, I will recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having further found that the Respondent discriminatedagainst JeanWest and Myra Heller by terminating theiremployment to discourage union activities and thereafterfailing and refusing to reinstate them,Iwill recommendthat the Respondent be ordered to offer them immediatereinstatement to their former or substantially equivalentpositions, without prejudice to their seniority or other rightsand privileges, and make them whole for any loss ofearnings theymay have suffered by reason of thediscrimination by the paymentof a sum ofmoney equal tothe amount they normally would have earned from the dateof their termination to the date of reinstatement,less theirnet earnings during said period, with backpay computed ona quarterly basis in the manner established by the Board.45Iwill also recommend that the Respondent preserve and,upon request, make available to the Board or its agents, forexamination and copying, all payroll records, socialsecurity payment records, timecards, personnel records andreports, and all other records necessary to analyze anddetermine the amount of backpay due under the terms ofthis recommended remedy.In view of the nature and extent of the unfair laborpractices committed in this and the prior case involving45F.W Woolworth Company,90 NLRB 289; backpay shall include thepayment of interest at the rate of 6 percent per annum to be computed inthe manner set forth inIsis Plumbing&Heating Co,138 NLRB 716. 202DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent, the commission of other unfair labor practicesmay reasonably be anticipated. I will therefore recommendthat the Respondent be ordered to cease and desist from "inany other manner" infringing upon rights guaranteed toemployees by Section 7 of the Act, in addition to themannerinwhich those rights were found to have beenviolated herein.46Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent Curtis Manufacturing Co., Inc., is anemployer engaged in commerce and in operations affectingcommerce within the meaning of Section 2(6) and (7) of theAct.2.AmalgamatedClothingWorkersofAmerica,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3.By discriminating against JeanWest and MyraHeller by terminating their employment and failing toreinstate them because of their adherence to and support ofthe Union, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section8(a)(3) of the Act.4.The following employees constitute a unit appropri-ate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.All employees employed by the Respondent at itsplant located at 625 Wilmer Avenue, Orlando, Florida;excluding all office clerical employees, guards andsupervisors as defined in the Act.5.At all times material herein, Amalgamated ClothingWorkers of America, AFL-CIO, has been the exclusiverepresentative of the employees in the aforesaid unit for thepurposes of collective bargaining with respect to rates ofpay, wages, hours of employment, and other terms andconditions of employment.6.By unilaterally and withoutbargainingwith theUnion modifying and repudiating the terms and conditionsof employment of employees in the aforesaid appropriateunit in respect to paying piece rate employees for waitingtime, contrary to the clear terms of the collective-bargain-ing agreementbetween the Respondent and the abovenamed Union,theRespondent has engaged in, and isengaging in unfair labor practices within the meaning ofSection 8(a)(5) of the Act.7.By all the foregoing conduct, by threatening employ-eeswith stricter and more onerous working conditionsbecause of their selection of the Union as their collective-bargaining representative,by stating to employees that itwould not honor the terms of its current contract with theabove-named Union, by refusing to grant employees aleave of absence to attend a union convention contrary tothe terms of its agreement with the Union, and bythreatening employees with discharge if they took leave toattend, and by threatening employees with reprisals if theyattempted to assert claims for waiting time pay under itscurrent contractwith the above named Union, theRespondent has interferedwith,restrained,and coercedemployees in the exercise of rights guaranteedby Section 7of the Act, and therebyhas engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(1)of the Act.8.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case, Irecommend that the Respondent, Curtis ManufacturingCo., Inc.,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Discouraging membership in and activities on behalfof Amalgamated Clothing Workers of America, AFL-CIO,or any other labor organization of its employees, or in anyother manner discriminating in regard to hire or tenure ofemployment or any term or condition of employment;(b) threatening employees with stricter or more onerousworking conditions to discourage support of the above-named Union.(c)Threatening employees with economic reprisals todiscourage the assertion of claims for waiting time payunder the current contract with the above-named Union.(d) Discouraging support of the above-named Union byrefusing to grant leaves of absence to attend unionmeetings or conventions as required by its contract withthe Union, and by threatening employees with discharge orother reprisals if they take leave to attend;(e)Repudiating,refusing to honor,or,exceptaspermitted by Section 8(d) of the Act, unilaterally modify-ing or terminating the written agreement entered intobetween it and the above-named Union,or from engagingin any like or related conduct in derogation of its statutoryduty to bargain with said Union.(f) In any other manner interfering with,restraining, orcoercing employees in the exercise of their rights to selforganization,to form labor organizations,to join or assistAmalgamated Clothing Workers of America, AFL-CIO, orany other labor organization, to bargain collectivelythrough representatives of their own choosing, and toengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, orto refrain from engaging in such activities.2.Take thefollowing affirmative action to effectuatethe policies of the Act:(a) Offer Jean West and Myra Heller immediate and fullreinstatement to their former jobs, or, if those jobs nolonger exist,to substantially equivalent positions,withoutprejudice to their seniority or other rights and privilegesenjoyed, and make them whole for any loss of pay they mayhave suffered as a result of the discrimination against themin the manner provided in the section of this Decisionentitled"The Remedy."(b) Reimburse and make whole all piece rate employeesfor any waiting time pay to which they may be entitled46NLRB v Entw,sieMfg Co,120 F.2d 532, 536 (C A 4) CURTIS MANUFACTURING CO.under the terms of the current collective-bargainingagreement with the above named Union.47(c)Preserve and, upon request,make available to theBoard or its agents,for examination and copying, allpayroll records, social security payment records,timecards,personnel records and reports, and all other recordsnecessary to analyze and determine the amount of backpayand waiting time pay due under the terms of thisRecommended Order.(d)Notify JeanWest and MyraHeller,ifpresentlyserving in the Armed Forces of the United States, of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after discharge fromthe Armed Forces.(e)Recognize the above-named Union as the exclusivebargaining representative of its employees in the unitdescribed below,and honor the written collective-bargain-ing agreement which it entered into with said Union. Thebargaining unit is:All employees employed by the Respondent at itsplant located at 625 Wilmer Avenue,Orlando, Florida;excluding all office clerical employees,guards andsupervisors as defined in the Act.(f)Post at its plant in Orlando,Florida, copies of thenoticemarked"Appendix."48Copies of said notice, onforms provided by the Regional Director for Region 12,after being duly signed by Respondent,shall be posted by itforaperiodof60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(g)NotifytheRegionalDirector for Region 12, inwriting,within 20 days from the date of the receipt of thisDecision,what steps have been taken to complyherewith.4947 Since the evidence relating to the amounts of waiting time pay towhich employees may be entitled was not fully developed during thehearing before me, the determination of the amounts due, if any,is left tosupplemental compliance proceedings,if necessary48 In the event no exceptions are filed asprovided bySection 102 46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings,conclusions,recommendations,and Recommended Order hereinshall,asprovided in Section 102 48 of the Rules and Regulations,automatically become the findings,conclusions,decision and order of theBoard,and all objections thereto shall be deemed waived for all purposesIn the event that the Board'sOrder is enforced by a judgment of a UnitedStates Courtof Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board" shall be changed to read "Postedpursuant to a Judgment of the United States Courtof Appealsenforcingan Order of the NationalLaborRelations Board "49 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify saidRegional Director forRegion 12,inwriting,within 10 days from the date of this Order, whatsteps the Respondent has taken to comply herewith "APPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernment203After a trial at which all sides had the opportunity topresent their evidence,a trial examiner of the NationalLabor Relations Board has found that we violated theNational Labor Relations Act, and has Ordered us to postthis notice and we intend to carry out the Order of theBoard.The Actgives all employees these rights:To engage in self organizationTo form,join, or help unionsTo bargain collectively through a representativeof their own choosingTo act together for collective bargaining or othermutual aid or protection; andTo refrain from any and all these things.WE WILL NOTdo anything that interferes with theserights.WE WILLNOT discourage union activity or member-ship in amalgamated clothing workers of amenca,AFL-CIO, or anyother labor organization by discrimi-nating againstyou ifyou chose to engage in unionactivityor join that Union or any other union.WE WILL NOTmodify, make unilateral changes of, orrepudiate our current collective-bargaining agreementwith the above-named Union during the life of saidagreement without the consent of said Union.Since the Trial Examiner decided that we discnml-nated against Jean West and Myra Heller to discourageunion activities,WE WILLoffer them full reinstatementto their formerjobs,and WE WILL pay them for any lossthey suffered because we fired them.If they arepresently in the Armed Forces ofthe UnitedStates, wewill notifythem of their right to full reinstatement uponapplication after discharge from the Armed Forces.WE WILLalso reimburse and make whole all piecerate employeesfor anywaiting timepay to which themay be entitled under the terms of our currentcollective-bargaining agreement with the above-namedUnionWE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise of theirrights to self-organization,to form labor organizations,to join or assist amalgamated clothing workers ofamerica,AFL-CIO, or anyother labor organization, tobargain collectively through representatives of theirown choosing,and to engage in other concertedactivities for the purpose of collective bargaining orother mutual aid or protection,and to refrain from anyor all such activities.WE WILL recognize amalgamated clothing workersofAmerica,AFL-CIO asthe exclusive bargainingrepresentative of our employees in the unit describedbelow,and WE WILL honor the terms of the collective- 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargainingagreementwhichwe and the Unionexecuted on December 4, 1967. The bargaining unit is:All employees employed by us at our plantlocated at 625 Wilmer Avenue, Orlando, Florida;excluding all office clerical employees, guards andsupervisors as defined in the Act.DatedBy(Representative)(Title)CURTISMANUFACTURINGCO., INC.(Employer)This is an official notice and must not be defaced byanyoneThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions, may be directed to the Board's Office, Room706,Federal OfficeBuilding,500 Zack Street, Tampa,Florida 33602, Telephone 813-228-7227.